Title: To George Washington from Colonel Stephen Moylan, 21 July 1779
From: Moylan, Stephen
To: Washington, George


        
          Dear Sir
          Ridge Field [Conn.] July 21st 1779
        
        I am again detached from the Left wing of the Army, having Left 40 horse at Peeks Kill and its neighborhood under the Command of Capt. Hopkins, in order to watch the enemies motions, and procure inteligence from that Quarter, as I am without Infantry, I cannot venture Lower down, with the horse, indeed the marching and Countermarching we have had Since I Left Norwalk, has Left but few fit for Duty, after they have a little rest I propose Sending out Small parties to gain inteligence, which is all that can be expected from our numbers, compared with the enemys Cavalry—I sent a flag in last Saturday, by an inteligent officer, who I had not Seen until this morning, he assures me that the main body of the Enemies Infantry had not marched on Sunday as he coud plainly discover that they Lay at the west Side of the bridge leading in to East Chester, about fifteen hundred with five hundred horse, were marched to Newbridge over Croton these Troops came to raise the Siege of Verplanks point and considering the besiegers Situation, it was fortunate they did not push their march, there is no acct from Armands Corps, General Heath promisd to send me 150 Infantry, if it coud be made up 200, it woud be little enough for the Duty they will have to go thro’ if your Excellency thinks it proper, to order them on I Shall be enabled to move on to Bedford as Soon as they may arrive. I have the honor to be Dear sir Your most ob. H. St
        
          Stephen Moylan
        
      